Citation Nr: 0720844	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  00-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 based on VA hospital care 
and medical treatment rendered between February 1998 and 
September 1998.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
May 1947, and from November 1950 to May 1956.  The veteran 
died in September 1998.  The appellant is the widow of the 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

This case was remanded by the Board in December 2001.  
Thereafter, the Board denied the claim for compensation 
pursuant to 38 U.S.C.A. § 1151 by a decision dated September 
23, 2002.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in May 2003, the Court granted a joint 
motion for remand filed by the parties, vacated the Board's 
September 23, 2002, decision, and remanded the case to the 
Board.  In order to comply with the Court's remand, the Board 
remanded the case to the originating agency in January 2004.  
The Board again remanded the appellant's case in December 
2005.  The requested development has since been completed and 
the case is once again before the Board.  


FINDINGS OF FACT

1.  While hospitalized at a VA medical facility in September 
1998, the veteran died from sepsis due to pseudomembranous 
pancolitis.  

2.  The veteran's fatal pseudomembranous pancolitis developed 
as a result of recurrent Clostridium difficile infections 
contracted either during earlier VA 


hospitalizations, or from antimicrobial therapy prescribed by 
VA physicians starting in February 1998.  

3.  The veteran's Clostridium difficile infections were 
timely recognized and the veteran was afforded appropriate 
treatment for the infections.  

4.  The development of Clostridium difficile infections in 
the veteran as a result of VA hospitalization or prescribed 
antimicrobial therapy was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
veteran's hospital care and medical treatment.  

5.  The development of recurrent Clostridium difficile 
infections in the veteran as a result of antimicrobial 
therapy was an event that was reasonably foreseeable.

6.  The proximate cause of the veteran's death was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the veteran's hospital care and medical treatment; 
nor was the veteran's death the proximate result of an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for the cause of the veteran's death based on VA 
hospital care and medical treatment rendered between February 
1998 and September 1998 have not been met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through August 2004 and December 2005 notice 
letters, the RO notified the appellant of the legal criteria 
governing her claim and the evidence that had been considered 
in connection with her claim.  Thereafter, the appellant was 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received notice of the information and 
evidence needed to substantiate her claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the August 2004 and December 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
It requested that the appellant identify any medical 
providers from whom she wanted the RO to obtain and consider 
evidence.  The RO also encouraged the appellant to submit 
evidence in her possession in support of her claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
claimant of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
appellant's claim, the appellant was provided the content-
complying notice to which she was entitled.  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to VA's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Here, following the notice letters to the appellant in 
August 2004 and December 2005, the appellant's claim was 
readjudicated in August 2005 and October 2006.  See Medrano 
v. Nicholson, ___ Vet. App. ___ 2007 WL 1201524, citing 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (In 
order to cure a VCAA notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim.).  
The Board also notes that although notice regarding an award 
of an effective date has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such an issue before it.  
Consequently, a remand for additional notification on this 
question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The appellant has submitted evidence in support of 
her claim, and medical records identified by the appellant 
have been obtained and associated with the claims file.  The 
record also reflects that medical opinions addressing the 
appellant's claim have been obtained.  Otherwise, neither the 
appellant nor her representative has alleged that there are 
any outstanding medical records probative of the appellant's 
claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The veteran died in September 1998 while hospitalized at the 
VA Medical Center (VAMC) in Milwaukee, Wisconsin.  His 
certificate of death lists the cause of death as sepsis 
secondary to pseudomembranous pancolitis.

The veteran had a long history of multiple medical problems 
to include chronic renal insufficiency as well as acute renal 
failure requiring hemodialysis, chronic obstructive pulmonary 
disease, arteriosclerotic heart disease, hypertension, 
congestive heart failure, and hepatitis C infection.  He had 
an automatic implantable cardioverter/defibrillator (AICD) 
placed in 1991.  

From February to March 1998, the veteran was hospitalized at 
the Milwaukee VAMC for a congestive heart failure 
exacerbation and for lung problems.  An associated hospital 
summary notes that upon admission, the veteran denied 
experiencing any fevers, chills, diarrhea or abdominal pain.  
During the course of hospitalization, he was started on 
empiric intravenous antibiotic therapy with Clindamycin and 
Ceftizoxime for suspected pneumonia.  The veteran's condition 
improved, and the antibiotic therapy was discontinued by the 
time of his discharge.

The veteran was again hospitalized at the Milwaukee VAMC from 
March to April 1998 for problems with his AICD firing.  He 
reported on admission that he had been experiencing diarrhea 
for three days.  The veteran was empirically started on 
Flagyl for suspected Clostridium difficile infection, but 
since he was showing slow clinical improvement on that 
medication, with persistent fevers and diarrhea, he was 
changed to oral Vancomycin.  The veteran eventually tested 
negative for Clostridium difficile and was placed back on 
Flagyl.  Although he continued to experience some diarrhea, 
his treating physicians felt it was unrelated to the 
Clostridium difficile pathogen.

From April to May 1998, the veteran was readmitted to the 
Milwaukee VAMC for complaints of AICD firing and complaints 
of diarrhea of recent onset.  During the course of 
hospitalization, he was determined to have a Clostridium 
difficile infection.  He was started on intravenous Flagyl, 
which was then changed to oral Vancomycin until the diarrhea 
resolved.  At that time he was again placed on Flagyl.  A 
flexible sigmoidoscopy showed evidence of colitis, and the 
veteran was consequently prescribed Flagyl for use after 
discharge.

The veteran was next hospitalized at the Milwaukee VAMC from 
May to June 1998 for complaints of AICD firing.  He was noted 
to have recently started using Flagyl.  During the course of 
hospitalization, the veteran became hypotensive and developed 
increased body temperature.  His treating physicians believed 
those symptoms might be due to sepsis.  The veteran's loose 
stools resolved on Flagyl by the time of his discharge, and 
his discharge medications included Metronidazole.  While the 
veteran was discharged to a nursing ward, he was soon 
transferred back to the intensive care unit and remained 
hospitalized from June to August 1998.  During 
hospitalization he was found to be Clostridium difficile 
positive and he was prescribed Flagyl when discharged.  An 
August 1998 treatment note following his discharge reflects 
that the veteran's wife reported that the veteran had not 
experienced any diarrhea since he arrived home.  

A final Milwaukee VAMC hospital summary notes that the 
veteran was admitted to the facility in September 1998 for 
problems with his AICD firing.  He denied experiencing any 
fever or chills, but he reported passing loose watery stools 
for the six days prior to admission.  The veteran was brought 
to the intensive care unit, and by afternoon on the day of 
admission was running high fevers.  He was placed on 
Vancomycin and Gentamicin for possible coverage of 
Clostridium difficile, but by the second day of admission, 
his condition had deteriorated.  His stool samples were 
positive for Clostridium difficile, and he was placed on 
Flagyl, but after consultation with the infectious diseases 
unit, the veteran was placed on oral and intravenous 
Vancomycin; it was thought that the veteran was not 
completely free of his last Clostridium difficile infection.  
The veteran remained septic and was started on Aztreonam.  He 
also remained severely acidotic, hypokalemic and hypoxic, and 
was thought to be in septic shock.  Although intravenous 
Flagyl was added to his regimen of medications, his condition 
continued to deteriorate until he died within days of his 
admission.

The veteran was autopsied later in September 1998.  The 
autopsy report indicates that the veteran died of "sepsis 
(days) secondary to pseudomembranous pancolitis 
(weeks/months)".  Other conditions noted as present included 
atherosclerotic and ischemic cardiac disease, pulmonary 
emphysema, and arterionephrosclerosis.  The report reflects 
that the veteran's entire colonic mucosa was studded with 
pseudomembranes, consistent with a Clostridium difficile 
infection, and that the Clostridium difficile colitis was 
presumed to be the source of the sepsis from which the 
veteran died.  Furthermore, the autopsy report reflects that 
with the veteran's cardiac compromise and frequent 
hospitalizations, he was at increased risk for acquiring the 
frequent nosocomial pathogen, and had diminished capacity to 
combat it.  

III.  Analysis

The appellant filed her claim for compensation benefits under 
38 U.S.C.A. § 1151 in February 1999.  

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The Board notes that regulations to implement the current 
version of 38 U.S.C.A. § 1151 were promulgated in August 
2004.  See 38 C.F.R. § 3.361 (2006).  The effective date of 
the change was September 2, 2004.  (See 38 C.F.R. § 3.358 
pertaining to claims for compensation for disability or death 
from hospitalization, or medical/surgical treatment filed 
prior to October 1, 1997).  A review of 38 C.F.R. § 3.361 
reflects that in pertinent part, the regulation is a 
restatement of the criteria of 38 U.S.C.A. § 1151.  In this 
case, the appellant has been provided the regulatory 
provisions for 38 C.F.R. § 3.361.  As such, the Board finds 
the appellant has been properly notified of the regulatory 
provisions pertaining to her claim.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c); and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent).  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the facts are not in dispute.  The record 
reflects that the veteran died of sepsis caused by 
pseudomembranous pancolitis, in turn the result of recurrent 
Clostridium difficile infections.  However, the only 
competent medical evidence of record with respect to the 
veteran's death and its relationship to his VA treatment 
weighs against the appellant's claim.   

The Board notes that, in a July 1999 medical opinion from the 
Chief of the section of Infectious Diseases at the Milwaukee 
VAMC, it was concluded that there was no evidence suggesting 
any carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the 
Milwaukee VAMC in furnishing hospital care or medical 
treatment to the veteran.  The physician also concluded that 
there were no accidental events (i.e., events not reasonably 
foreseeable) involved in the veteran's death.  

In this regard, the physician explained that the Clostridium 
difficile organism was most likely acquired by the veteran 
during one of his previous hospitalizations, since the 
organism was usually a hospital-acquired one, made worse or 
precipitated by broad-spectrum antibiotic therapy.  The 
physician noted that in most cases, Clostridium difficile 
colitis would respond either to cessation of the causative 
antibiotics, or to treatment with different antibiotics that 
are effective against that particular infection-usually oral 
Metronidazole or Vancomycin.  The physician also noted that 
the veteran did not respond to appropriate therapy for 
reasons which were unclear, and that it was possible that his 
age or underlying medical conditions compromised host 
defenses against that particular pathogen, leaving him open 
to serious complications.  The physician added that there 
were a small number of patients who would not respond to the 
therapy.

In June 2001, an independent medical opinion was received 
from J.F.F., M.D., an Associate Professor of Medicine and 
Infectious Diseases.  In his opinion, Dr. F. noted that the 
veteran died from sepsis in association with the colonic 
injury caused by antibiotic-associated Clostridium difficile 
colitis.  He also noted that other serious medical conditions 
contributed to the veteran's demise.  Dr. F. pointed out that 
the fact that the veteran was septic in appearance by the 
second hospital day in September 1998 suggested that severe 
antibiotic colitis was already present on admission.  He 
noted that the ordinary pace of antibiotic colitis from onset 
to severe colitis was much slower, and that diarrhea or some 
type of abdominal symptoms or signs should have been present 
on admission in a patient with such extensive disease.  
However, he concluded that it was not likely that any failure 
of VA hospital personnel to maintain proper hygiene was the 
proximate cause of the veteran's sepsis.  

Dr. F. also reported that it was possible that the veteran 
became colonized with Clostridium difficile during a previous 
admission, although he indicated that there was insufficient 
information to determine the appropriateness of infection 
control procedures during previous hospitalizations.  He 
indicated that it was, in any event, extremely difficult to 
say how the veteran acquired the organism.  With respect to 
whether any negligence, carelessness, error in judgment or 
lack of proper skill by VA medical personnel was the 
proximate cause of the veteran's death, Dr. F. noted that 
Clostridium difficile was easily diagnosed and treated, in 
general.  In severe cases, however, oral Metronidazole was 
indicated, although relapses were noted to occur in up to 20 
percent of cases.  He indicated that the veteran was 
administered appropriate initial therapy with oral 
Metronidazole, as well as oral Vancomycin when the veteran 
did not respond to the initial therapy.  Dr. F. explained 
that the intravenous Gentamicin, Aztreonam and Vancomycin, 
along with the Metronidazole, should have been sufficient to 
cover sepsis from bowel flora, provided the oral 
Metronidazole was absorbed.  Dr. F. concluded that it was 
unlikely that any negligence, carelessness, error in judgment 
or lack of proper skill by VA medical personnel was the 
proximate cause of the veteran's death.  He cited to medical 
literature in support of his opinion.

In February 2002, the veteran's claims file was reviewed by 
the Chief of Infectious Diseases at the VAMC in Madison, 
Wisconsin.  The physician recounted the veteran's medical 
history, the events leading up to his death, and the autopsy 
results.  He indicated that the possibility of 
pseudomembranous colitis developing, as a consequence of 
Clostridium difficile toxin production in the setting of 
exposure to anti-microbial therapy, was a well recognized 
potential consequence of such therapy.  The physician also 
indicated that the most commonly implicated antibiotics for 
diarrhea due to Clostridium difficile infection include 
Clindamycin, Cephalosporins and Penicillins, but that 
virtually any antibiotic could be implicated.  The physician 
noted that the manufacturer package inserts for both 
Clindamycin and Ceftizoxime list pseudomembranous colitis as 
a possible adverse event of therapy.  Thus, the possibility 
of the veteran acquiring pseudomembranous colitis due to 
Clostridium difficile through the use of Clindamycin and 
Ceftizoxime in February 1998 was a foreseeable risk of his 
antimicrobial therapy.  The physician cited to medical 
literature in support of his opinion.

Here, the above medical opinions were proffered by physicians 
who are involved in the field of infectious diseases, and are 
each based on a review of the veteran's claims files and 
medical records collectively.  

The opinion evidence establishes that the possibility of the 
veteran acquiring pseudomembranous colitis due to Clostridium 
difficile infection through the use of Clindamycin and 
Ceftizoxime in February 1998 was a foreseeable risk of his 
antimicrobial therapy.  As such, acquiring pseudomembranous 
colitis due to Clostridium difficile was an event reasonably 
foreseeable.  As noted above, the determination of whether 
the proximate cause of a veteran's additional disability was 
an event not reasonably foreseeable is to be based on what a 
reasonable health care provider would have foreseen.  The 
event must be one that a reasonable health care provider 
would not have considered to be an ordinary risk of the 
treatment provided.  38 C.F.R. § 3.361(d)(2).  The Board 
notes that it is bound by the laws and regulations governing 
the veteran's claim.  

Otherwise, collectively, the opinions indicate that the 
development of the veteran's infection was not the result of 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA; and 
that the treatment for the veteran's infection was 
appropriate under the circumstances.  Thus, the Board finds 
the weight of the competent medical evidence reflects that 
the proximate cause of the veteran's death due to sepsis 
caused by pseudomembranous pancolitis, in turn the result of 
recurrent Clostridium difficile infections, was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care.  

Neither the appellant nor her representative has alluded to 
or identified competent medical evidence that would support 
the appellant's claim or otherwise contradict the medical 
opinion evidence of record.  

While the Board does not doubt the sincerity of the 
appellant's beliefs regarding her claim on appeal, as a lay 
person without the appropriate medical training or expertise, 
she simply is not competent to provide a probative opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the appellant's 
assertions, alone, while considered by the Board, cannot 
provide a basis for a grant of compensation under the 
provisions of 38 U.S.C.A. § 1151.  

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 based on VA hospital care 
and medical treatment rendered between February 1998 and 
September 1998 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


